PER CURIAM.
' The defendant was convicted for violation of La.R.S. 26:88 (allowing “B” drinking) and appeals.
Inasmuch as no bills of exceptions were .perfected, we are limited on appeal to a review of errors discoverable on the face of the pleadings and proceedings. La.C.Cr.P. art. 920. We find none. .
Although in brief in this Court .the accused urges the statute under which, he is charged is unconstitutional, this issue was not properly raised in the trial; court and is not before us on appeal. Cf. La.C.Cr.P. arts. 532, 859; State v. Leming, 217 La. 257, 46 So.2d 262 (1950); State v. Kavanaugh, 203 La. 1, 13 So.2d 366 (1943).
The conviction and sentence are. affirmed. ...